ORDER

PER CURIAM.
Tywonne Turner (“Defendant”) appeals from a judgment in the Circuit Court of Cape Girardeau County finding Defendant guilty of one count of second-degree drug trafficking and two counts of possession of a controlled substance with intent to distribute. The trial court sentenced him to three concurrent terms of ten years in the Missouri Department of Corrections.
Defendant claims three points on appeal. In his first point, Defendant contends the trial court erred in overruling his judgment of acquittal at the close of the evidence and entering judgment on the guilty verdict of second-degree drug trafficking under Section 195.2231 because there was insufficient evidence that Defendant was in constructive possession of the cocaine base. In his second point, Defendant contends that there was insufficient evidence to uphold his conviction of possession with intent to distribute under Section 195.211 because the State faded to prove that he was in constructive possession of the powder cocaine. In his third point, Defendant contends that there was insufficient evidence to uphold his conviction of possession with intent to distribute under Section 195.211 because the State failed to prove that he was in constructive possession of the marijuana.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2004 unless otherwise indicated.